          Case 4:17-cv-00362-JEG-HCA Document 86 Filed 02/14/19 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION

ANIMAL LEGAL DEFENSE FUND; IOWA
CITIZENS FOR COMMUNITY IMPROVEMENT;
BAILING OUT BENJI; PEOPLE FOR THE
ETHICAL TREATMENT OF ANIMALS, INC.;
and CENTER FOR FOOD SAFETY,

      Plaintiffs,                                               4:17-cv-00362–JEG-HCA

vs.
                                                                        ORDER
KIMBERLY REYNOLDS, GOVERNOR; TOM
MILLER, ATTORNEY GENERAL OF IOWA;
and DREW B. SWANSON, MONTGOMERY
COUNTY ATTORNEY,

      Defendants.

      This matter comes before the Court on a Motion for Entry of Final Judgment and Perma-

nent Injunction (the Motion) filed by Plaintiffs Animal Legal Defense Fund, Iowa Citizens for

Community Improvement, Bailing Out Benji, People for the Ethical Treatment of Animals, Inc,

and Center for Food Safety. ECF No. 81. Defendants Kimberley Reynolds, Tom Miller, and

Drew Swanson1 resist. ECF No. 83. Neither party requested a hearing on the Motion, and the

Court finds a hearing is unnecessary. The Motion is fully submitted and ready for disposition.

I.    BACKGROUND

      On January 9, 2019, the Court entered an order on the merits of the parties’ cross-motions

for summary judgment on all claims, in which the Court granted Plaintiffs’ Motion for Summary

Judgment and denied Defendants’ Motion for Summary Judgment. Animal Legal Def. Fund v.

Reynolds, No. 4:17-cv-00362-JEG-HCA, 2019 WL 140069 (S.D. Iowa Jan. 9, 2019). The Court


      1
       On February 1, 2019, Defendants filed notice with the Court that Drew B. Swanson
should be automatically substituted in this matter as the Defendant Montgomery County
Attorney under Federal Rule of Civil Procedure 25(d). ECF No. 82.
                                                1
       Case 4:17-cv-00362-JEG-HCA Document 86 Filed 02/14/19 Page 2 of 6



found Iowa Code § 717A.3A failed to survive strict and intermediate scrutiny under the First

Amendment and dismissed Plaintiffs’ Fourteenth Amendment due process claim as moot. The

Court indicated it would await additional briefing on the specific injunctive relief appropriate in

this case and attorneys’ fees. As to specific injunctive relief, Plaintiffs filed the current motion

on January 30, 2019. ECF No. 81. Defendants filed a response on February 6, 2019, to which

Plaintiffs replied on February 7, 2019. ECF Nos. 83-84.

II.   REMEDIES

      Plaintiffs seek injunctive relief that would declare § 717A.3A facially unconstitutional and

permanently enjoin further enforcement. Defendants argue such relief should be limited in scope

by way of severing § 717A.3A under Iowa Code § 4.12.2

      When asked to issue a permanent injunction, the Court considers the familiar four factors:

(1) whether the movant has demonstrated success on the merits; (2) the threat of irreparable harm

to the movant; (3) the balance that harm and any injury the relief would inflict on the opposing

parties; and (4) whether the injunction will serve the public interest. Bank One v. Guttau, 190

F.3d 844, 847 (8th Cir. 1999); Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109, 114

(8th Cir. 1981). The Court finds the record fully supports issuance of a permanent injunction in

this case. Defendants agree and do not dispute that injunctive relief should be entered. Defs.’

Resistance to Pls.’ Mot. 2, ECF No. 83. The only dispute is to the scope of that relief.

      Appropriate injunctive relief must be properly tailored. “An injunction must not be

‘broader than necessary to remedy the underlying wrong.’” Gerlich v. Leath, 861 F.3d 697, 710

(8th Cir. 2017) (quoting Coca-Cola Co. v. Purdy, 382 F.3d 774, 790 (8th Cir. 2004)). That is, in

crafting a remedy, the Court ought not go further than is necessary to cure the constitutional

harm present. See Rogers v. Scurr, 676 F.2d 1211, 1214 (8th Cir. 1982). Whether a statute can


      2
       Defendants do not indicate, however, how the statute should be severed in terms of what
portion could remain standing. Given the Court’s analysis, such a detail is not required.
                                                  2
       Case 4:17-cv-00362-JEG-HCA Document 86 Filed 02/14/19 Page 3 of 6



be severed, and a portion saved from invalidation, “is of course a matter of state law.” Leavitt v.

Jane L., 518 U.S. 137, 139 (1996) (per curiam). Iowa law favors severance of invalid statutory

provisions, Jones v. Vilsack, 272 F.3d 1030, 1038 (8th Cir. 2001), and creates “no presumption

that the legislature intends its statutes to be treated as an entirety.” Clark v. Miller, 503 N.W.2d

422, 425 (Iowa 1993). Instead,

     [i]f any provision of an Act or statute or the application thereof to any person or
     circumstance is held invalid, the invalidity does not affect other provisions or applica-
     tions of the Act or statute which can be given effect without the invalid provision or
     application, and to this end the provisions of the Act or statute are severable.

Iowa Code § 4.12.

     “When deciding whether to sever, we must ask ourselves whether the legislature would

have enacted the statute at all if the invalid part had been eliminated.” Breeden v. Iowa Dep’t of

Corr., 887 N.W.2d 602, 612 (Iowa 2016). The Court must do its best to save as much of the

statute as it possibly can. Id. at 608. However, severance will be “appropriate if it does not

substantially impair the legislative purpose, if the enactment remains capable of fulfilling the

apparent legislative intent, and if the remaining portion of the enactment can be given effect

without the invalid provision.” Jones, 272 F.3d at 1038-39 (quoting Am. Dog Owners Ass’n,

Inc. v. City of Des Moines, 469 N.W.2d 416, 418 (Iowa 1991) (per curiam)).

     These elements cannot be established here. Section 717A.3A is a criminal statute. Its

subsections provide a comprehensive scheme establishing elements of, and penalties for,

committing agricultural production facility fraud. Iowa Code § 717A.3A(1) (establishing

elements); id. § 717A.3A(2)-(3) (establishing penalties). On the merits, this Court found the

crime of agricultural production facility fraud, as defined in § 717A.3A(1), implicated the First

Amendment, Animal Legal Def. Fund, 2019 WL 140069, at *5, and failed to survive judicial

scrutiny, id. at *9. The Court’s analysis was not based on any specific application of the statute,


                                                  3
       Case 4:17-cv-00362-JEG-HCA Document 86 Filed 02/14/19 Page 4 of 6



but instead on the language of the statute on its face. Therefore, the subsection directly impli-

cating the First Amendment, that is § 717A.3A(1), has been held facially unconstitutional by this

Court. Id. at *9.

     The remaining question is whether the legislative intent can be given effect by the

remaining subsections, § 717A.3A(2)-(3), which provide the punishment scheme for violation of

§ 717A.3A(1). The legislative intent behind § 717A.3A was to protect private property and

biosecurity, as well as to prevent undercover investigations in certain agricultural facilities.

Animal Legal Def. Fund, 2019 WL 140069, at *7. Subsections 717A.3A(2)-(3) are not, on their

own, capable of fulfilling that legislative intent. Jones, 272 F.3d at 1038-39. Instead, the

punishment subsections are inextricably linked to the crime they serve to punish. See e.g.,

Breeden, 887 N.W.2d at 612 (declining to sever a mandatory minimum provision from a good

time credit provision because the two “are inextricably linked”). Iowa Code § 717A.3A is

therefore not severable and will be declared unconstitutional and enjoined in its entirety.

III. DELAY OF ENTRY OF FINAL JUDGMENT

     Defendants “request the Court delay entry of final judgment until after any request for

attorneys’ fees and costs are resolved,” on the grounds that it will “conserve judicial resources

and allow for a clear record.”3 Defs.’ Resistance to Pls.’ Mot. at 3, ECF No. 83. Defendants’

concerns are legitimate, but not controlling. See Obin v. District No. 9 of Int’l Ass’n of

Machinists and Aerospace Workers, 651 F.2d 574, 583 (8th Cir. 1981) (indicating the Eighth



      3
        Additionally, Defendants state twice that they “anticipate seeking a stay of the imposition
of the injunctive relief pending any appeal in this matter.” Defs.’ Resistance to Pls.’ Mot. 2-3,
ECF No. 83. They include brief argument as to why a stay is appropriate in this case alongside
their request the Court not enter judgment until after deciding on the issue of attorneys’ fees.
Given the expectant language used by Defendants, the Court will not address argument as to a
stay pending appeal until such a motion is properly before this court.
                                                  4
       Case 4:17-cv-00362-JEG-HCA Document 86 Filed 02/14/19 Page 5 of 6



Circuit “has a real concern over fragmentation of appeals,” and encouraging all district courts to

promptly hear and decide attorney’s fees claims so that any appeal on fees can be heard along-

side any appeal on the merits). It is the practice of this Court to entertain motions for attorneys’

fees following entry of judgment pursuant to the Federal Rules of Civil Procedure. Fed. R. Civ.

P. 54(d)(2)(b)(i) (requiring, absent court order or statutory language to the contrary, that a

motion for attorneys’ fees “be filed no later than 14 days after the entry of judgment”). The

Court does so in accordance with precedent in the Eighth Circuit requiring entry of judgment to

establish prevailing party status for purposes of attorneys’ fees. Pedigo v. P.A.M. Transp., 98

F.3d 396, 397-98 (8th Cir. 1996) (“[A] judicial pronouncement that the defendant has violated

the Constitution, unaccompanied by an enforceable judgment on the merits, does not render the

plaintiff a prevailing party.” (quoting Farrar v. Hobby, 506 U.S. 103, 112 (1992))).

IV. CONCLUSION

     In accordance with this Court’s orders in this case, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED as follows:

     (1) The Court DECLARES Iowa Code § 717A.3A violates the First Amendment to the

           United States Constitution and is therefore facially unconstitutional.

     (2) The Defendants and their officers, agents, employees, attorneys, and all other persons

           who are in active concert or participation with them are hereby PERMANENTLY

           ENJOINED and prohibited from enforcing, through any action or omission or

           otherwise, Iowa Code § 717A.3A (2012) as currently drafted.

     (3) The Plaintiffs’ claim under the Due Process clause of the Fourteenth Amendment to

           the United States Constitution is hereby DEEMED MOOT, solely due to the Court’s

           declaration and permanent injunction above and without prejudice to the Plaintiffs


                                                  5
     Case 4:17-cv-00362-JEG-HCA Document 86 Filed 02/14/19 Page 6 of 6



         later raising that claim again, in this case or otherwise, upon suggestion that it is no

         longer moot.

    (4) Plaintiffs may seek an award of attorney fees and costs pursuant to 42 U.S.C. § 1988

         by subsequent motion.

IT IS SO ORDERED.

    Dated this 14th day of February, 2019.




                                               6
